DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 14, 2021 and January 26, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/US2019/056146, filed on August October 17, 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-11, 15-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al, U.S. Patent Application Publication No. 20200029302 A1 (hereinafter Cox) in view of Lee et al, U.S. Patent Application Publication No. 20210314866 A1 (hereinafter Lee).

Regarding Claim 1, Cox discloses an apparatus of a user equipment (UE) (e.g., FIG. 1, UE 100) operable for wake-up signal (WUS) communication (e.g., ¶ [0239], wake-up signal (WUS) is received by the WUR from an evolved NodeB (eNB)) in a fifth generation (5G) new radio (NR) network (e.g., ¶ [0002] [0068] [0088] [0096], communication with 5G network; ¶ [0239], receive WUS from eNodeB), the apparatus comprising: 
one or more processors (e.g., FIG. 1, processor 105) configured to:
identify, at the UE, a resource set for a WUS with a repetition level (e.g., ¶ [0167] [0187], WUS can be transmitted (received) in central 6 PRBs and may be repeated across different narrowband (NB) allocations system band width) wherein:
 the resource set for the WUS includes a mapping of the WUS that associates the WUS with one or more physical resource blocks and one or more orthogonal frequency division multiplexing (OFDM) symbols (e.g., FIG. 12; ¶ [0163], symbols (associated) for sending the WUS within a given sub-frame over 6 contiguous PRBs (i.e., 72 sub-carriers) for the WUS; ¶ [0260], WUS is received on a physical resource block (PRB) or narrowband);
monitor, at the UE, the resource set for the WUS (e.g., FIG. 7; ¶ [0112], UE may determine whether a WUS is present at the predetermined location where the WUS is supposed to arrive for that UE. The WUS resource may be configured for the UE or group of UEs via higher layer signaling. The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX) with the repetition level (e.g., FIG. 13; ¶ [0135] [0161] [0167], WUS processing at the Rx side (of UE) may entail waking up to scan for the WUS preamble at the WUS epoch. The UE may then detect and decode the WUS signal, which may be repeated several times to satisfy maximum coupling loss requirements);
decode, at the UE, a transmission received (e.g., ¶ [0161], UE may then detect and decode the signal) from a new radio node B (gNB) in the resource set for the WUS (e.g., ¶ [0002] Embodiments pertain to radio access networks (RANs). Some embodiments relate to 5G networks (i.e., new radio (NR) supporting network)); and 
switch, at the UE, to a network access mode (NAM) from a power saving mode (PSM) based on a detection of the WUS in the resource set (e.g., ¶ [0112] [0260], UE in idle mode DRX or cDRX (i.e., idle mode is a power saving mode) may detect the WUS and may only wake up the baseband processor when a WUS is detected); and 
a memory interface (e.g., FIG. 1, memory 120) configured to store the resource set for the WUS in a memory (e.g., ¶ [0239], store the WUS).  
Cox discloses WUS comprising a sequence (e.g., ¶ [0112] [0114]) and transmitted repetition level for the WUS (e.g., ¶ [0135] [0161] [0167]), but does not expressly disclose that the repetition level identifies a number of base sequences for the WUS in the resource set.
Lee discloses, in a similar field of endeavor to communicate a WUS (e.g., FIGS. 7, 10, ¶ [0138] [0143], WTRU may monitor or attempt to receive or decode an Energy Saving Signal (e.g., WUS) sent by gNB) and the repetition level identifies a number of base sequences for the WUS in the resource set (e.g., ¶ [0098], A Control Resource Set (CORESET) may be configured and sent to UE; ¶ [0158] [0162], A number of preambles, or sequences (which may be base sequences (e.g., ¶ [0111])), used (e.g., for an ESS) may be determined or used, for example, based on the CE level of the ESS; ¶ [0163], determine ESS (e.g., WUS) coverage (CE) level (e.g., which repetition number, which sequence length, which subcarrier spacing, which number of sequences, etc.) to use for an ESS), which may be based on a PDCCH aggregation level configured or used for an associated search space(s)). 
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of communicating a WUS in consideration of the signal coverage, as disclosed by Cox, with the disclosure of WUS configuration where the number of sequences for the WUS is included in the received resource set, as disclosed by Lee. The motivation to combine would have been to enhance network coverage and transmission success (Lee: e.g., ¶ [0003]).

Regarding Claim 2, Cox in view of Lee disclose all the limitations of the apparatus of claim 1.
Cox in view of Lee discloses wherein the one or more processors are further configured to: detect, at the UE, the repetition level of the resource set for the WUS (Lee: e.g., CORESET receive by UE (e.g., ¶ [0098]) may contain a number of sequences, which may be base sequences used WUS (e.g., ¶ [0111] [0158] [0162]).  Regarding WUS coverage level, the repetition number, sequence length, subcarrier spacing, and/or number of sequences to use for the WUS, may be determined (e.g., ¶ [0163])). 

Regarding Claim 6, Cox in view of Lee disclose all the limitations of the apparatus of claim 1.
Cox in view of Lee discloses wherein the one or more processors are further configured to: identify, at the UE, the resource set for the WUS, wherein the WUS includes a UE- specific initialization of a UE-specific sequence, wherein the UE-specific initialization is based on one or more of: a cell radio network temporary identifier (C-RNTI), a physical cell identifier (ID), a virtual cell ID, a bandwidth part ID (BWP ID), or a slot interval (Cox: e.g., ¶ ¶ [0119], For a UE-group/UE-specific WUS design, the sequence to be associated to a particular UE (if a UE-specific WUS is introduced) can be determined by mod(UE/UE-group ID, N), e.g. the UE ID can be the Cell Radio Network Temporary Identifier (C-RNTI); ¶ [0120], The signals in LTE/NB-IoT/eMTC systems may depend on the subframe/slot index as well, e.g. SSS/NSSS/CRS/NRS/PRS/NPRS. If the WUS sequence is based on such signals, whose generation depends on subframe/slot index, in one example, a default value of subframe/slot index can be used to generate the sequence for the WUS. Alternatively, the sequence generation can still depend on the subframe/slot index. In the latter case, the UE either may keep the DL synchronized or may perform a hypothesis test to obtain the timing information for the cell) (Lee: e.g., ¶ [0124], ESS (e.g., WUS) may be WTRU specific; ¶ [0113], when a WTRU receives a WUS, the WTRU may perform one or more actions. In one action, the WTRU may start monitoring PDCCHs in the associated search spaces from time (e.g., slot) n+k1, when the WTRU received the WUS in time (e.g., slot) n. In this action, one or more of the following may apply: the k1 value may be predetermined (e.g., a fixed value k1=4 or 0); the k1 value may be configured by a higher layer signaling; the k1 value may be determined based on at least one of subcarrier spacing, a number of RBs configured for the associated bandwidth part (e.g., active BWP), and/or a center frequency (e.g., FR1 or FR2); the k1 value may be determined based on ESS type; n and/or n+k1 may correspond to a slot, a symbol, a set of symbols, a mini-slot, and/or a subframe; and/or the n and/or k1 values may be based on or in terms of a number of symbols, slots, mini-slots, and/or subframes. Regarding FR1 and FR2, FR1 may be used when the center frequency of the cell is below 6 GHz and FR2 may be used when the center frequency of the cell is higher than 6 GHz).

Regarding Claim 7, Cox in view of Lee disclose all the limitations of the apparatus of claim 1.
Cox in view of Lee discloses wherein the one or more processors are further configured to: identify, at the UE, a length of a base sequence of the number of base sequences (Lee; e.g., ¶ [0160], ESS (WUS) sequence (or base sequence, e.g., ¶ [0111]) length may be determined or used (among a number of sequences (e.g., ¶ [0156])), wherein the length of the base sequence is based on a coverage target level of the UE (Lee: e.g., ¶ [0160], sequence length of ESS may be based on the coverage enhancement (CE) level of the ESS (based on threshold for an power/energy level of SS (e.g., ¶ [0146])), threshold being determined based on WTRU coverage level (e.g., ¶ [0145])) and is configured via radio resource control (RRC) signaling (Cox: e.g., ¶ [0119], the sequence associated with each UE can be configured by the eNB, e.g. via RRC signaling).

Regarding Claim 8, Cox in view of Lee disclose all the limitations of the apparatus of claim 1.
Cox in view of Lee discloses wherein the one or more processors are further configured to: identify, at the UE, the resource set for the WUS from one or more of: 4 110321630.1 0071547-05110a starting position in frequency of the resource set, a bandwidth part (BWP) of the resource set, a density of the resource set, a bitmap of a frequency-domain location of the resource set, a higher-layer parameter of a time-domain location, one or more antenna ports for transmission of the WUS, one or more slot indices of the resource set, or one or more symbol indices of the resource set  (Lee: e.g., ¶ [0098] A Control Resource Set (CORESET) may be configured by or may comprise at least one of: a frequency assignment (e.g., as chunks of 6 RBs); a length in time (e.g., 1-3 OFDM symbols); a type of REG bundle; and/or, a type of mapping from REG bundles to CCEs (e.g., whether it is interleaving or non-interleaving). In a (e.g., each) bandwidth part (BWP), there may be up to N (e.g., 3) CORESETs. For example, there may be 12 CORESETs in 4 possible BWPs.

Regarding Claim 9, Cox in view of Lee disclose all the limitations of the apparatus of claim 1.
Cox in view of Lee discloses wherein the resource set for the WUS is configured via radio resource control (RRC) signaling (Cox: e.g., ¶ [0112], WUS resource may be configured for the UE via higher layer signaling). 

Regarding Claim 10, Cox discloses an apparatus of a new radio node B (gNB) (e.g., FIG. 2, base station 200) operable for wake-up signal (WUS) communication (e.g., ¶ [0239], wake-up signal (WUS) is sent by an evolved NodeB (eNB) to UE) operable for wake-up signal (WUS) communication in a fifth generation (5G) new radio (NR) network (e.g., ¶ [0002] [0068] [0088] [0096], communication with 5G network; ¶ [0239], eNodeB sends WUS), the apparatus comprising: 
one or more processors (e.g., FIG. 2, processor 205) configured to:
determine, at the gNB, a resource set for a WUS with a repetition level (e.g., ¶ [0167] [0187], WUS can be transmitted (received) in central 6 PRBs and may be repeated across different narrowband (NB) allocations system band width) wherein:
the resource set for the WUS includes a mapping of the WUS that associates the WUS with one or more physical resource blocks and one or more orthogonal frequency division multiplexing (OFDM) symbols (e.g., FIG. 12; ¶ [0163], symbols (associated) for sending the WUS within a given sub-frame over 6 contiguous PRBs (i.e., 72 sub-carriers) for the WUS; ¶ [0260], WUS is received on a physical resource block (PRB) or narrowband);
encode, at the gNB for transmission to a user equipment (UE) (e.g., ¶ [0159] [0160], configuration of WUS by eNB, transmitted to UE), the resource set for the WUS with the repetition level ( (e.g., FIG. 13; ¶ [0135] [0161] [0167], WUS signal may be repeated several times to satisfy maximum coupling loss requirements), wherein the WUS signals the UE to switch to a network access mode (NAM) from a power saving mode (PSM) (e.g., ¶ [0112] [0260], UE in idle mode DRX or cDRX (i.e., idle mode is a power saving mode) may detect the WUS and may only wake up the baseband processor when a WUS is detected); and 
a memory interface (e.g., FIG. 2, memory 220) configured to store the resource set for the WUS in a memory (e.g., ¶ [0239], store the WUS).  
Cox discloses WUS comprising a sequence (e.g., ¶ [0112] [0114]) and transmitted repetition level for the WUS (e.g., ¶ [0135] [0161] [0167]), but does not expressly disclose that the repetition level identifies a number of base sequences for the WUS in the resource set.
Lee discloses, in a similar field of endeavor to communicate a WUS (e.g., FIGS. 7, 10, ¶ [0138] [0143], WTRU may monitor or attempt to receive or decode an Energy Saving Signal (e.g., WUS) sent by gNB) and the repetition level identifies a number of base sequences for the WUS in the resource set (e.g., ¶ [0098], A Control Resource Set (CORESET) may be configured and sent to UE; ¶ [0158] [0162], A number of preambles, or sequences (which may be base sequences (e.g., ¶ [0111])), used (e.g., for an ESS) may be determined or used, for example, based on the CE level of the ESS; ¶ [0163], determine ESS (e.g., WUS) coverage (CE) level (e.g., which repetition number, which sequence length, which subcarrier spacing, which number of sequences, etc.) to use for an ESS), which may be based on a PDCCH aggregation level configured or used for an associated search space(s)). 
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of communicating a WUS in consideration of the signal coverage, as disclosed by Cox, with the disclosure of WUS configuration where the number of sequences for the WUS is included in the received resource set, as disclosed by Lee. The motivation to combine would have been to enhance network coverage and transmission success (Lee: e.g., ¶ [0003]).

Regarding Claim 11, Cox in view of Lee disclose all the limitations of the apparatus of claim 10.
Cox in view of Lee discloses wherein the one or more processors are further configured to: select, at the gNB, the repetition level of the resource set for the WUS (Lee: e.g., CORESET receive by UE (e.g., ¶ [0098]) may contain a number of sequences, which may be base sequences used WUS (e.g., ¶ [0111] [0158] [0162]).  Regarding WUS coverage level, the repetition number, sequence length, subcarrier spacing, and/or number of sequences to use for the WUS, may be determined (e.g., ¶ [0163])), based on a channel condition of the UE (Lee: e.g., ¶ [0160], sequence length of ESS may be based on the coverage enhancement (CE) level of the ESS (based on threshold for an power/energy level of SS (e.g., ¶ [0146])), threshold being determined based on WTRU coverage level (e.g., ¶ [0145])).

Regarding Claim 15, Cox in view of Lee disclose all the limitations of the apparatus of claim 10.
The claim limitations for the transmitted WUS in claim 15 are functionally similar to the WUS that is received in claim 6. Therefore, the reasoning used in the examination of claim 6 shall be applied to claim 15.

Regarding Claim 16, Cox in view of Lee disclose all the limitations of the apparatus of claim 10.
The claim limitations for the transmitted WUS in claim 16 are functionally similar to the WUS that is received in claim 7. Therefore, the reasoning used in the examination of claim 7 shall be applied to claim 16.

Regarding Claim 17, Cox in view of Lee disclose all the limitations of the apparatus of claim 10.
The claim limitations for the transmitted WUS in claim 17 are functionally similar to the WUS that is received in claim 8. Therefore, the reasoning used in the examination of claim 8 shall be applied to claim 17.

Regarding Claim 18, Cox in view of Lee discloses at least one machine readable storage medium having instructions embodied thereon (Cox: e.g., FIG. 1; ¶ [0101]) (Lee: e.g., FIG. ¶ [0261]), the instructions executed by one or more processors at a user equipment (UE) (Cox: e.g., FIG. 1; ¶ [0101]) (Lee: e.g., FIG. ¶ [0261]), to perform operations that are functionally similar to those performed by the UE in claim 1. Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 18.

Regarding Claim 19, Cox in view of Lee disclose all the limitations of the at least one machine readable storage medium of claim 18.
Cox in view of Lee discloses further comprising instructions that when executed perform: selecting, at the UE (i.e., as interpreted by Examiner, UE selects what it receives as the configured repetition level (i.e., if eNB had configured the level to use, UE selects the same level)), the repetition level of the resource set for the WUS (Lee: e.g., CORESET receive by UE (e.g., ¶ [0098]) may contain a number of sequences, which may be base sequences used WUS (e.g., ¶ [0111] [0158] [0162]).  Regarding WUS coverage level, the repetition number, sequence length, subcarrier spacing, and/or number of sequences to use for the WUS, may be determined (e.g., ¶ [0163])), based on a channel condition of the UE (Lee: e.g., ¶ [0160], sequence length of ESS may be based on the coverage enhancement (CE) level of the ESS (based on threshold for an power/energy level of SS (e.g., ¶ [0146])), threshold being determined based on WTRU coverage level (e.g., ¶ [0145])).

Regarding Claim 20, Cox in view of Lee disclose all the limitations of the at least one machine readable storage medium of claim 18.
The claim limitations for the transmitted WUS in claim 20 are functionally similar to the WUS that is received in claim 8. Therefore, the reasoning used in the examination of claim 8 shall be applied to claim 20.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Lee in further view of Hoglund et al, U.S. Patent Application Publication No. 20200196242 A1 (hereinafter Hoglund).

Regarding Claim 3, Cox in view of Lee disclose all the limitations of the apparatus of claim 1.
Cox in view of Lee discloses wherein the one or more processors are further configured to: identify, at the UE, the resource set for the WUS, wherein the WUS includes a cell- specific sequence or a UE-specific sequence (Cox: e.g., ¶ [0118], the set of sequences may be common to all cells, cell-specific (e.g. depending on cell ID), UE-group specific, or UE-specific sequence).
For the purpose of Examiner’s reasoning, Cox in view of Lee is cited to describe WUS sequence characteristics in terms of properties (Cox: e.g.., ¶ [0164], the WUS may include a preamble with good auto-correlation properties such as a constant-amplitude Zadoff-Chu sequence).
Cox in view of Lee does not expressly disclose the WUS including a cell- specific sequence and a UE-specific sequence.
Hoglund discloses, in a similar field of endeavor to communicate a WUS (e.g., ¶ [0066] [0068] [0155] [0156]), wherein the one or more processors are further configured to: identify, at the UE, the resource set for the WUS, wherein the WUS includes a cell-specific sequence and a UE-specific sequence (in terms of properties of the WUS (e.g., ¶ [0155], e.g., WUS resource allocation, WUS length), WUS property may be UE-specific configured (e.g., by the MME) and/or cell-specific configured (e.g., commonly broadcasted in SI by the node).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of communicating a WUS in consideration of the signal coverage, where the number of sequences for the WUS is included in the received resource set, and the WUS including a cell- specific sequence or a UE-specific sequence, as disclosed by Cox in view of Lee, with the disclosure of UE receiving a cell-specific sequence and a UE-specific sequence, as disclosed by Hoglund. The motivation to combine would have been to reduce the resulting network overhead implied from transmitting the WUS (Hoglund: e.g., ¶ [0156]).

Regarding Claim 12, Cox in view of Lee disclose all the limitations of the apparatus of claim 10.
Cox in view of Lee discloses wherein the one or more processors are further configured to: determine, at the gNB, the resource set for the WUS (Cox: e.g., ¶ [0118], the set of sequences (i.e., transmitted by eNB) may be common to all cells, cell-specific (e.g. depending on cell ID), UE-group specific, or UE-specific sequence). The remaining claim limitations for the transmitted WUS are functionally similar to the WUS that is received in claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 12.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Lee in further view of Zhou et al,  U.S. Patent Application Publication No. 2020092814 A1 (hereinafter Zhou).

Regarding Claim 5, Cox in view of Lee disclose all the limitations of the apparatus of claim 1.
Cox in view of Lee discloses wherein the one or more processors are further configured to: identify, at the UE, the resource set for the WUS (Cox: e.g., FIG. 12; ¶ [0163], symbols (associated) for sending the WUS within a given sub-frame over 6 contiguous PRBs (i.e., 72 sub-carriers) for the WUS; ¶ [0260], WUS is received on a physical resource block (PRB) or narrowband), wherein the WUS includes a UE- specific sequence that is generated from a Gold sequence (Lee: e.g., ¶ [0111], WUS sequence may be gold sequence).
Cox in view of Lee discloses wherein the WUS includes a UE- specific sequence (Cox: e.g., ¶ [0118] [0119] [0165], sequences may be UE-specific sequence (i.e., UE-specific WUS)).
Cox in view of Lee does not expressly disclose wherein the WUS includes a UE- specific sequence that is generated from a length-31 Gold sequence.
Zhou discloses wherein the WUS includes a UE- specific sequence (e.g., ¶ [0443] [0492], configuration for WUS, transmitted by gNB, may include sequence generation parameters (e.g., Zadoff-Chu sequence), UE-specific RNTI, WUS format ) that is generated from a length-31 Gold sequence (e.g., ¶ [0444], WUS may be transmitted with a scrambling sequence (e.g., a length-31 Gold sequence)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of communicating a WUS in consideration of the signal coverage, where the number of sequences for the WUS is included in the received resource set, and the WUS including a cell- specific sequence or a UE-specific sequence, as disclosed by Cox in view of Lee, with the disclosure of a length-31 Gold scrambling sequence to transmit WUS, as disclosed by Zhou. The motivation to combine would have been to reduce power consumption as part of signal generation and processing (Zhou: e.g., ¶ [0442]).

Regarding Claim 14, Cox in view of Lee disclose all the limitations of the apparatus of claim 10.
Cox in view of Lee discloses wherein the one or more processors are further configured to: determine, at the gNB, the resource set for the WUS (Cox: e.g., FIG. 12; ¶ [0163], symbols (associated) for sending the WUS within a given sub-frame over 6 contiguous PRBs (i.e., 72 sub-carriers) for the WUS; ¶ [0260], WUS is sent on a physical resource block (PRB) or narrowband).  The remaining claim limitations for the transmitted WUS are functionally similar to the WUS that is received in claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 14.

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, dependent from claim 3, and claim 13, dependent form claim 12, the prior art of record fails to disclose individually or in combination or render obvious the limitation of a Zadoff-Chu (ZC) sequence with a Gold cover code sequence initialized by a UE-specific parameter using: g(n) = e-jπµn’(n’+1)/Lzc, wherein: g(n) is the cell-specific sequence, µ is predetermined or configured via cell-specific signaling, and n' is n mod Lzc and Lzc is a length of the ZC sequence; or identify, at the UE, the resource set for the WUS, wherein the cell-specific sequence is generated from a secondary synchronization signal (SSS).  
Prior art of record discloses cell-specific sequence is generated from a Zadoff-Chu (ZC) sequence with a Gold cover code sequence, as may be seen in Lee, above (e.g., ¶ [0111]), and a cell-specific sequence generated from a secondary synchronization signal (SSS), as may be seen in Cox, above (e.g., ¶ [0118]), as well as a WUS including a cell-specific sequence and a UE-specific sequence, as may be seen in Hoglund, above (e.g., ¶ [0155]).  However, prior art of record does not disclose or suggest the Gold cover sequence with a UE-specific parameter for a cell-specific sequence as particularly recited in the respective claim.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471